Opinion by
Judge Craig,
Claimant Francis J. Ounan alleges that the Unemployment Compensation Board of Review capriciously disregarded competent evidence in determining that his voluntary separation from employment was not compensable because it was without cause of a necessitous and compelling nature, as required by Section 402(b)(1) of the Unemployment Compensation Law.1
Claimant was a private investigator with ten years’ service in a Philadelphia law firm. Claimant testified that he left the firm because of the counter*434manding and conflicting orders that he received from different partners, orders which sometimes were to be performed simultaneously. Claimant stated' that these conflicts rendered his situation with the firm “intolerable.” ' ' ' .
He stated that:
[T]here are five partners but none of them will assume authority, none will be the boss. One will tell you to do one thing, another will tell you to do something else and you are just always finding yourself in the middle ... It all falls down on the lower echelon employees.
We have reviewed this record, with awareness of the hectic atmosphere which sometimes prevails in the practice of law; however, we cannot find that the board capriciously disregarded competent evidence.
This is not a case wheró claimant alleges abusive conduct or the use of profane language by his supervisors, which may amount to cause for termination of a necessitous and compelling nature. Gordon v. Unemployment Compensation Board of Review, 44 Pa. Commonwealth Ct. 270, 403 A.2d 235 (1979); nor has claimant alleged that his physical or mental realth has been adversely affected by his work. situation. Penkola v. Unemployment Compensation Board of Review, 32 Pa. Commonwealth Ct. 326, 379 A.2d 890 (1977). . ' ’ '
The board’s findings in regard to the final incident leading to claimant’s quitting are supported by substantial evidence. It seems that there was confusion and disagreement over claimant’s requested and initially-granted vacation pay advance. Then, due to the firm’s poor cash flow, the previously approved advance was cancelled. Claimant testified that he was chastised by one of the partners for having made the request in the first place... However, resentment of reprimand without more does .not constitute a neces*435sitous and compelling reason to terminate. Rooney v. Unemployment Compensation Board of Review, 33 Pa. Commonwealth Ct. 76, 79, 380 A.2d 957, 958 (1977); Unemployment Compensation Board of Review v. Ruffel, 18 Pa. Commonwealth Ct. 512, 514, 336 A.2d 670, 671 (1975).
Claimant simply has not met his burden of proving that the kind-or degree -of'-employment difficulties he -experienced amounted to necessitous and compelling .cause .for termination under the case law.
.. . Therefore, we -affirm the order of the board: because it did not disregard competent evidence nor. commit any error of law.
Order
. And Now, this 10th day of January, 1980, the order of the Unemployment Compensation Board óf Review (No. B-163517) dated September 1, 1978, is affirmed..
This decision was reached prior to the expiration of the term of office of Judge DiSalle.

 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802 (b) (1).